Citation Nr: 1639248	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for schizophrenia. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder other than schizophrenia or PTSD.  



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and C.M.


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In several prior rating decisions, the RO denied service connection for different mental health disorders.  The Board notes that the issue on appeal was narrowly characterized by the RO as entitlement to service connection for posttraumatic stress disorder (PTSD).  However, in light of the Veteran's claim, the medical evidence of record indicating diagnoses of several psychiatric disorders, and the earlier claims for other mental health conditions, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).  

In this regard, the Veteran originally claimed service connection for a nervous disorder, PTSD, and insomnia in July 1991.  The RO denied these claims in a September 1991 rating decision.  The Veteran appealed, and the RO readjudicated those claims in October 1991, March 1992, May 1992, November 1992, February 1993, April 1993, and June 1993 rating decisions prior to certifying the claims to the Board on appeal.  The Board denied these clams in a July 1995 decision.  The United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans' Claims) (Court) affirmed the Board's July 1995 decision in a January 1997 memorandum decision, and the Board's July 1995 decision became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1995).  

The Veteran filed an application to reopen his PTSD claim in September 2003, and the RO denied that claim in January 2004, finding no new and material evidence.  His representative file additional private and VA treatment records in May 2004, and the RO readjudicated the claim in an August 2004 rating decision.  That August 2004 rating decision specifically denied PTSD, schizophrenia, and a personality disorder as separate issues.  The Veteran did not appeal, but filed an application to reopen his claim for a nervous disorder in July 2007.  The RO denied service connection for schizophrenia in November 2007.  Each of these rating decisions became final.  38 U.S.C.A. § 7105(c) (West, 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

As the RO has previously denied service connection for a nervous disorder, PTSD, and schizophrenia, new and material evidence is required to reopen each of these claims.  However, given that each issue stems from a separate prior final decision, and in light of the unique evidentiary and regulatory requirements associated with a claim of entitlement to service connection for PTSD under 38 C.F.R. § 3.304(f), the Board has bifurcated the Veteran's claim into three separate issues as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS). Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The underlying merits of the claims of entitlement to service connection for PTSD, schizophrenia and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously considered and denied by the RO in an August 2004 rating decision.  The Veteran was informed of the decision and of his appellate rights, but did not appeal or submit new and material evidence within one year of that decision.

2.  The claim for service connection for schizophrenia was previously considered and denied by the RO in a November 2007 rating decision.  The Veteran was informed of the decision and of his appellate rights, but did not appeal or submit new and material evidence within one year of that decision.  

3.  The claim for service connection for an acquired psychiatric disorder was previously considered and denied by the Board in a July 1995 decision.  The Court affirmed that denial in a January 1997 memorandum decision.  

4.  The evidence received since the August 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  

5.  The evidence received since the November 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia.  

6.  The evidence received since the Board's July 1995 decision is not cumulative or redundant of the evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  



CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West, 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

2.  The November 2007 rating decision denying service connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) (West, 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

3.  The July 1995 Board decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1995).  

4.  The evidence received since the August 2004 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The evidence received since the November 2007 rating decision is new and material, and the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The evidence received since the July 1995 Board decision is new and material, and the claim for service connection for an acquired psychiatric disorder other than schizophrenia or PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history the RO originally denied service connection for a nervous disorder, PTSD, and insomnia in a September 1991 rating decision, noting no diagnosis for a psychosis in service or within one year of separation and no current diagnosis for PTSD.  The Veteran appealed that decision, and the Board denied these clams in a July 1995 decision.  In particular, the Board found that the Veteran had a diagnosis of a personality disorder that resolved while he was still in service, as well as the lack of a current diagnosis of PTSD.  While the Veteran did appeal, the Court upheld the Board's denial in a January 1997 memorandum decision.  Therefore, the Board's July 1995 decision denying service connection for an acquired psychiatric disorder became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1995).  

The Veteran filed an application to reopen his PTSD claim in September 2003, and the RO denied that claim in January 2004, finding no new and material evidence.  In May 2004, his representative filed additional private and VA treatment records showing diagnosis for PTSD.  The RO readjudicated the claim in an August 2004 rating decision and found that there was no new and material evidence to reopen the claim for service connection for PTSD.  The Veteran did not appeal that decision or submit new and material evidence within one year thereafter.  Therefore, the August 2004 decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West, 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

As stated above, that August 2004 rating decision also denied service connection for schizophrenia and a personality disorder based on a lack of new and material evidence.  The Veteran filed an application to reopen his claim for a nervous disorder in July 2007 rather than appeal the August 2004 rating decision, and the RO denied service connection for schizophrenia in a November 2007 rating decision.  The Veteran did not appeal this claim or submit any new and material evidence within one year thereafter.  Thus, the rating decision also became final.  38 U.S.C.A. § 7105(c) (West, 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

In March 2011, the Veteran filed an application to reopen his claim for service connection for PTSD.  The RO ordered a VA examination and denied the claim on the merits in the December 2011 rating decision on appeal, noting the lack of diagnosis for PTSD at the October 2011 VA examination.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In the July 1995 Board decision denying service connection for an acquired psychiatric disorder, the evidence of record included the Veteran's service treatment records, VA service treatment records, Social Security Administration (SSA) records, and his own lay statements.  The Board noted the in-service diagnosis for a personality disorder rather than an acquired psychiatric disorder and found no continuity of psychiatric symptomatology following service.  At the July 2016 hearing, C.M. testified that he had known the Veteran for 40 years, or since the mid 1970s.  He further testified as to the progression of the Veteran's psychiatric symptoms over the course of their friendship.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In July 1995, the Board further found no evidence of record diagnosing PTSD.  As stated above, the Veteran's representative submitted VA and private treatment records showing diagnosis for PTSD in May 2004.  The VA treatment records have continued to show treatment for PTSD from December 2003 through July 2013.  Further, at his July 2016 hearing, the Veteran described a stressor involving being shot at in his truck.  As the Veteran had previously only described the incident of having his room searched, there is new and material evidence addressing both the diagnosis of PTSD and an additional in-service stressor.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for PTSD.  Id. 

Moreover, as stated above, the Board following the Board's July 1995 decision, the RO found no new and material evidence to reopen a claim of entitlement to service connection for schizophrenia in August 2004 and November 2007.  Again, the Veteran's friend testified as to the Veteran's psychiatric symptoms in the mid 1970s, and the ongoing progression of those symptoms since that time.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for schizophrenia.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim for service connection for schizophrenia is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder other than schizophrenia and PTSD is reopened, and to this extent only, the appeal is granted.  


REMAND

The available service treatment records reference inpatient psychiatric hospitalization both at Camp Zuma, Japan, and at Fort Campbell, Kentucky.  However, the hospitalization records themselves are not of record.  These treatment records, if available, would be relevant to the issue of entitlement to service connection for PTSD, schizophrenia, or any other acquired psychiatric disorder.  Therefore, a remand is needed to obtain these in-service clinical treatment records.  As the hospitalizations were for psychiatric treatment, the AOJ should conduct a search for the Veteran's in-service mental health treatment records.  

Additionally, the Veteran testified that he was receiving current treatment through the Vet Center.  As such, on remand, the AOJ should attempt to obtain such records.  Moreover, the AOJ should also afford the Veteran the opportunity to authorize the release of any private treatment records and obtain the most recent St. Louis VA Medical Center (VAMC) treatment records.  

Further, the Veteran should be afforded an additional VA examination.  Despite the lack of diagnosis for PTSD or any other mental health disorder at the October 2011 VA examination, the VA treatment records have shown ongoing treatment for PTSD from December 2003 through July 2013.  Prior to December 2003, the Veteran's VA mental health treatment records have reflected diagnoses for anxiety, insomnia, adjustment reaction, situational disorder, and an adjustment disorder.  His SSA records also reflect a diagnosis of affective disorder and a personality disorder.  The examiner does not appear to have specifically addressed any of these diagnoses.  Moreover, the service treatment records show diagnosis for an aggressive personality.  VA regulations specifically prohibit service connection for congenital or developmental defects such as personality disorders, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  The October 2011 VA examination did not address whether the Veteran's personality disorder may have had a superimposed disease or injury in service.  Accordingly, the Board finds that an additional medical opinion is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact NPRC, RMC, or any other appropriate location to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from September 1967 to June 1970, including any inpatient treatment at Camp Zuma, Japan, in October 1969 or Ft. Campbell, Kentucky from October 1969 through January 1970.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  Specific requests must be made for the mental health records and any inpatient clinical records. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding VA treatment records.  This request should specifically include all records from the Vet Center and records from the St. Louis VAMC for treatment since July 2013.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination for the purpose of determining the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.  

The examiner should identify all current psychiatric disorders.  In so doing, he or she should consider the various diagnoses of record, including anxiety, an adjustment reaction, a situational disorder, an adjustment disorder, an affective disorder, and a personality disorder.  

For each diagnosis identified other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not that the disorder began during service or is otherwise related thereto.  

If the Veteran is diagnosed as having psychosis, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran experienced such a psychosis on or before June 30, 1971, (i.e., within one year after his June 30, 1970, discharge from active service).  In rendering this opinion, the examiner should consider the Veteran's diagnosis of schizoaffective disorder in the service treatment records, the diagnosis for schizophrenia in the SSA records, and any records recovered pursuant to this remand in relation to his in-service psychiatric hospitalization.  

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.  In rendering this opinion, the examiner should consider the in-service diagnosis for an aggressive personality, the SSA diagnosis for a personality disorder, and any records recovered pursuant to this remand in relation to his in-service psychiatric hospitalization.  

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors.  The examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

If there is a verified stressor or if he or she determines that the Veteran experienced the fear of hostile military activity while deployed to Vietnam from March 1968 to November 1969, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


